DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/18/2021, including the previously filed Declaration dated 5/29/2020, has been entered.
The amendment filed 11/18/2021 has been entered.  Claims 1-15 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, “wherein the organic radical is selected from the group consisting of linear, branched, and optionally substituted radicals having 1 to 18 carbon atoms, 1 to 12 carbon atoms, and 1 to 8 carbon atoms” (emphasis added), however, it is unclear whether “the 1 to 18 carbon atoms, 1 to 12 carbon atoms, and 1 to 
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites, “mixed with at least linear, branched, and optionally substituted monoalcohol” on lines 2-3, however, given that a monoalcohol is either linear or branched but not both, it is unclear as to what is meant to be encompassed by the limitation.  Claim 8 also recites “the side chain” on line 3, however, there is insufficient antecedent basis for this limitation in the claim.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not 
Claim Rejections - 35 USC § 103
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2013/0338330, hereinafter referred to as “Nakagawa”) for essentially the reasons recited in the prior office and restated below (and affirmed by the Board in its Decision mailed 9/20/2021), wherein it is further noted that Nakagawa discloses that the polyisocyanate composition contains an isocyanate monomer concentration, i.e. unreacted pentamethylene diisocyanate concentration, of 3 mass % or less, preferably 1.5 mass % or less, and more preferably 1 mass % or less (Paragraph 0333), thereby reading upon and/or rendering obvious the claimed “residual pentamethylene 1,5-diisocyanate monomer content of less than 0.5wt% as recited in amended claim 1 given that Nakagawa discloses that the pentamethylene diisocyanate is generally 1,5-pentamethylene diisocyanate, and given that as discussed previously on the record and restated below, a prima facie case of obviousness exists wherein the claimed ranges lie inside ranges disclosed by the prior art.
As discussed in the Examiner’s Answer dated 3/20/2020, Nakagawa discloses a polyisocyanate composition comprising a pentamethylene diisocyanate that contains at least one functional group of (a) to (e) which includes (a) an isocyanurate group and (b) an allophanate group (see 0026-0031.)  The allophanate group is obtained by allowing pentamethylene diisocyanate to react with a monoalcohol (see 0271), such as methanol, ethanol, and propanol (see 0282-0283), and thus, the allophanate group is attached to a methyl, ethyl, or propyl group, reading on the linear organic radical group as recited in instant claims 1 and 4-5 (“which is inert towards isocyanate groups”.)  The polyisocyanate composition comprises an isocyanurate prima facie obvious, thereby rendering the invention as recited in instant claims 1-5 obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that Nakagawa discloses and/or suggests a residual pentamethylene 1,5-diisocyanate monomer content in the polyisocyanate composition reading upon the claimed range as discussed above.
With regards to instant claim 6, as discussed in the Examiner’s Answer, Nakagawa discloses that the polyisocyanate composition contains an NCO group content of 15-28 mass% (see 0329), significantly overlapping the claimed range of 15-25 wt%.  Therefore, it would have been obvious to one of ordinary skill in the art to have selected the overlapping NCO group content in the polyisocyanate composition of Nakagawa, since overlapping portions have been considered prima facie obvious.
With regards to instant claim 7, as discussed in the Examiner’s Answer, Nakagawa discloses the polyisocyanate composition having a viscosity of 100-8,000 mPas (see 0335).
With regards to instant claims 8-9, as discussed in the Examiner’s Answer, Nakagawa discloses that the allophanate is formed by reacting pentamethylene diisocyanate (particularly 
With regards to instant claim 10, as discussed in the Examiner’s Answer, Nakagawa discloses a pentamethylene diisocyanate obtained by phosgenating pentamethylenediamine (see Abstract).  Phosgenation may occur in the presence of nitrogen gas (see 0194, 0224).
With regards to instant claims 11-12, as discussed in the Examiner’s Answer, Nakagawa discloses a polyurethane resin that is a reaction product of the polyisocyanate composition and an active hydrogen compound (see 0032). The active hydrogen compound contains a polyol component (see 0381-0383). The polyol component comprises low molecular weight polyols and high molecular weight polyols (see 0384). The low molecular weight polyols include ethylene glycol (MW 62.07), thus having an OH content of 34/62.7 or 54.8 wt%.
With regards to instant claims 13-15, as discussed in the Examiner’s Answer, Nakagawa discloses that the polyurethane resin is used in a coating composition or an adhesive (see 0480). The adhesive may be used for laminating films, such as metal foil and plastic film, to form a composite film (see 0487).
Hence, the claimed invention as recited in instant claims 1-15 would have been obvious over the teachings of Nakagawa as discussed in detail above.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. The Applicant again argues, as was argued in the Appeal Brief filed 12/16/2019, that “the Examiner appears to be picking and choosing the various elements of the claims from the cited reference”, arguing again that per In re Rouffet, “…the examiner must show reasons that the skilled artisan, confronted with the same problems as the inventor and with no knowledge of .
However, the Examiner respectfully disagrees and again notes that Nakagawa clearly discloses an embodiment containing both an isocyanurate group and an allophanate group, such that no “picking and choosing” from the functional groups is required, and clearly discloses a molar ratio thereof that as admitted by the Applicant, equates to an equivalent ratio of the allophanate groups to the isocyanurate groups of 0.001-1, which fully encompasses the claimed range of 0.02-0.19, such that the Office maintains that the claimed range would have been prima facie obviousness based upon the fully encompassing range disclosed by Nakagawa, given that per MPEP § 2144.05, subsection I.,“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”; and that a "‘prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).”  
The Applicant further argues that the Declaration under 37 CFR 1.132 from Dr. Christoph Eggert filed 5/29/2020, and resubmitted with the response filed 11/18/2021, allegedly shows as summarized in Table 3 that the claimed range of between ≥0.02 and ≤0.19 is critical, wherein non-inventive Examples 3 and 4 with an allophanate to isocyanurate ratio of 0.014 and 0.011 show significantly lower gloss in the final coating compared to Inventive Example 2 of the instant specification, and that the “two comparative examples [allegedly] clearly demonstrate that an allophanate to isocyanurate ratio of ≤ 0.02 has a negative impact on the compatibility with high OH containing polyols (e.g., DESMOPHEN 775 XP)” (see the paragraph bridging pages 2-3 of the Remarks filed 11/18/2021); wherein based upon the description of the working examples as recited in the instant specification, Inventive Example 2 has a allophanate to isocyanurate ratio of 0.12.  However, the Examiner respectfully disagrees and notes that Applicant’s Declaration and accompanying arguments fail to overcome the obviousness rejection based upon Nakagawa given that: a) the data relied upon by the Applicant is not commensurate in scope with the claimed invention given that Inventive Example 2 utilizes a mixture of methanol and 2-ethylhexanol for reaction with the pentamethylene 1,5-diisocyanate resulting in specific organic radicals carried by the allophanate groups, and one skilled in the art would not reasonably expect that any organic radical that is inert towards isocyanate groups as broadly recited in instant claim 1 would necessarily exhibit the same properties; b) the data is inconclusive given that the pentamethylene 1,5-diisocyanate in the additional comparative examples was mixed with 2-ethylhexanol prior to degassing and venting three times, and then the catalyst solution (tetramethylammonium 2-ethylhexanoate, 16% monochlorobenzene) was 
Hence, given that the Applicant has not provide any clear showing of criticality or unexpected results with regards to the claimed narrower range (see for example, MPEP § 2144.05, subsection III.A) nor any other clear showing of secondary factors (see for example, MPEP § 2144.05, subsection III.B), and the claimed invention does not require any particular gloss properties, Applicant’s arguments are not persuasive; and the Examiner maintains that the prima facie obviousness to one having ordinary skill in the art before the effective filing date of the instant invention over the teachings of Nakagawa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 26, 2022